Name: Commission Decision No 1324/89/ECSC of 12 May 1989 amending Decision No 708/89/ECSC imposing a provisional anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  political geography;  technology and technical regulations
 Date Published: 1989-05-17

 Avis juridique important|31989S1324Commission Decision No 1324/89/ECSC of 12 May 1989 amending Decision No 708/89/ECSC imposing a provisional anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia Official Journal L 133 , 17/05/1989 P. 0005 - 0005*****COMMISSION DECISION No 1324/89/ECSC of 12 May 1989 amending Decision No 708/89/ECSC imposing a provisional anti-dumping duty on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2424/88/ECSC of 29 July 1988 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as corrected (2), and in particular Article 11 thereof, After consultations within the Advisory Committee as provided for by the above Decision, Whereas: (1) By Commission Decision No 708/89/ECSC (3) a provisional anti-dumping duty was imposed on imports of certain flat-rolled products of iron or non-alloy steel, cold-rolled, originating in Yugoslavia. (2) In order to ensure the correct application of Decision No 708/89/ECSC, it is necessary to delete CN code 7209 90 90 from the classification of the products concerned and to replace in the Greek version of the product classification CN code '7209 41 90' by '7209 41 00' and in the Italian version of the product description the word 'thickness' by 'width'. (3) It is appropriate to amend Decision No 708/89/ECSC accordingly, with effect from the date of its entry into force, HAS ADOPTED THIS DECISION: Article 1 Article 1 (1) of Decision No 708/89/ECSC is replaced by the following: '1. A provisional anti-dumping duty is hereby imposed on imports of flat-rolled products of iron or non-alloy steel (excluding 'electrical steels') of a width of 600 millimetres or more, cold-rolled, not clad, plated or coated, corresponding to CN codes 7209 11 00, 7209 12 90, 7209 13 90, 7209 14 90, 7209 21 00, 7209 22 90, 7209 23 90, 7209 24 91, 7209 24 99, 7209 31 00, 7209 32 90, 7209 33 90, 7209 34 90, 7209 41 00, 7209 42 90, 7209 43 90, 7209 44 90, 7209 90 10, originating in Yugoslavia.' Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 March 1989. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1989. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 209, 2. 8. 1988, p. 18. (2) OJ No L 273, 5. 10. 1988, p. 19. (3) OJ No L 78, 21. 3. 1989, p. 14.